DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                 Status of the Application
Current application, filed 04/17/2020, is a continuation in part of 16/548,690, filed 08/22/2019.
Claims 1-11 have been examined in this application. This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claim 1-5 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for identifying one or more desirable seating locations in a venue satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of identifying one or more desirable seating locations in a venue using a social distancing criteria. The claim recites:
	determining, by using a network coupled to the ticketing system, an inventory 
of tickets available for the venue for a particular event, the inventory including a plurality of available seats associated with the inventory of tickets; 
	inputting by a user through an application or web based system coupled to the ticketing system, a number of tickets desired for a particular event at the venue, the number being an integer from 1 through N, where N is greater than 10;  
	inputting by the user through the application or web based system, a list of preference associated with the number of tickets;  
	processing, using a social distancing engine provided in the ticketing system, 
information associated with the number of tickets and list of preferences to identify a number of seats in a cluster for the number of tickets such that the cluster is spatially located within the venue at least greater than a social distancing length from another cluster of seats; 
	outputting information associated with the cluster of seats to the user;  and 	selecting tickets associated with the cluster of seats by the user. 

The limitations of determining, inputting, processing, outputting and selecting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “determining”; “inputting”, etc.) is an abbreviated reference to the is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. Thus, aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping.
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring seat-related information presented to a user based on, e.g., social distancing requirements; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing information related to reserved and available seating, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention Gottschalk v. Benson, - an algorithm for converting binary-coded decimal numerals into pure binary form; Parker v. Flook, - a mathematical formula for computing “alarm limits” in a catalytic conversion process;  Bilski v. Kappos - a concept of hedging, or protecting against risk). All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform determining, inputting, processing, outputting and selecting steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	As per inputting and outputting data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining, inputting, processing, outputting and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving and outputting steps were considered to 
Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Specifically, regarding the recited functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. 
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “A computer-implemented method for identifying one or more desirable seating locations” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101.
 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 2-5 and 7-8 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Said limitations could be understood as merely showing the ticket to a human operator who allow the user to go through a check point by manually opening the gate. Therefore, these claims "add nothing of practical significance to the underlying idea," and do not transform the exception into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-5 and 7-8 are also directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2002/0082879 A1) in view of Sussman et al. (US 2007/0055554 A1)  and further in view of Bowman, “CDC Recommends Against Gathering of 50 or More; States Close Bars and Restaurants (03/15/2020).

	Claim 1.  Miller et al. (Miller) discloses a computer-implemented method for identifying one or more desirable seating locations in a venue using a social distancing criteria, the method comprising: 
	determining, by using a network coupled to the ticketing system, an inventory 
of tickets available for the venue for a particular event, the inventory including a plurality of available seats associated with the inventory of tickets; [0238]; [0239]; [0247]; [0266]
	inputting by a user through an application or web based system coupled to the ticketing system, a number of tickets desired for a particular event at the venue, the number being an integer from 1 through N, where N is greater than 10 (a set of tickets for a group) [0245]; [0247]
	Miller does not specifically teach inputting by the user through the application or web based system, a list of preference associated with the number of tickets, which is disclosed in Sussman et al. (Sussman) [0220]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Sussman, for the benefit of providing flexibility in allocating 
	Miller further teaches: 
	processing information associated with the number of tickets and list of preferences to identify a number of seats in a cluster for the number of tickets;  Cl. 13
	outputting information associated with the cluster of seats to the user; Cl. 13 and 	selecting tickets associated with the cluster of seats by the user. Cl.13
	Miller does not teach that said processing is conducted by using a social distancing engine provided in the ticketing system, such that the cluster is spatially located within the venue at least greater than a social distancing length from another cluster of seats.
	Bowman discloses recommendations issued by the Centers for Disease Control and Prevention against gathering of 50 people or more during various events like concerts, sporting events, recreating venues, etc., in order to promote “social distancing”. (pages 1-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as suggested in Bowman, for the benefit of promoting social distancing and slowing the spread of the coronavirus pandemic, as specifically stated in Bowman. 
	
	Claim 2.  The method of claim 1 wherein each of the clusters of seats is separated by the social distancing length. Miller discloses purchasing sets of tickets for various groups of buyers. Bowman discloses recommendations issued by the Centers 
 
	Claim 8.  The method of claim 1 wherein the outputting comprising displaying, using a display of the venue, the cluster of seats available for purchase using the 
number of tickets and list of preferences. Miller; Figs. 3, 32A, 36-37; [0235]; [0237]; [0244]; [0251]
 
	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2002/0082879 A1) in view of Sussman et al. (US 2007/0055554 A1), further in view of Bowman, “CDC Recommends Against Gathering of 50 or More; States Close Bars and Restaurants (03/15/2020), and further in view of Castelli et al. (US 2008/0028317 A1).

	Claims 3 and 7.  Miller does not specifically teach assigning a time to enter the 
venue to the cluster of ticket, which is disclosed in Castelli et al. (Castelli) (assigning a time slot for a user for an event based on certain constrains. [0013]
	Bowman suggests that the constraints are based on necessity of maintaining social distancing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Castelli and suggested in Bowman, for the benefit of . 

	Claims 4-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2002/0082879 A1) in view of Sussman et al. (US 2007/0055554 A1), further in view of Bowman, “CDC Recommends Against Gathering of 50 or More; States Close Bars and Restaurants (03/15/2020), and further in view of Hosnedl et al. (US 2007/0255603 A1).

	Claim 4.  Miller does not specifically teach using the ticket at a gate structure coupled to the venue to allow at least one of the users to enter the venue when the ticket unlocks the gate structure to allow the user to traverse through the gate structure, which is disclosed in Hosnedl et al. (Hosnedl) [0018]; [0028] 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Hosnedl, for the benefit of joining a plurality of sale channels into one terminal, as specifically stated in Hosnedl. [0002].
	
	Claim 5.  The method of claim 4, wherein that the gate structure comprises an access control gate, a turnstile, a vending machine interface, a gaming machine interface, a room door, a merchandise distribution interface, a parking gate, a locker, or a personal storage unit. Hosnedl. [0018]; [0028] It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

	Claim 6.  The method of claim 5 wherein unlocking the gate structure includes 
actuating a sensor to initiate release of a device, comprising a mechanical latch, a movable gate arm, a magnetic lock, or electrical lock, to unlock the gate structure. Hosnedl. [0018]; [0028] It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Hosnedl, for the benefit of joining a plurality of sale channels into one terminal, as specifically stated in Hosnedl. [0002].

	Claim 9.  Miller discloses a computer-implemented method for identifying one or more desirable seating locations in a venue using a social distancing criteria, the method comprising: 
	determining, by using a network coupled to the ticketing system, an inventory 
of tickets available for the venue for a particular event, the inventory including a plurality of available seats associated with the inventory of tickets; [0238]; [0239]; [0247]; [0266]
	inputting by a user through an application or web based system coupled to the ticketing system, a number of tickets desired for a particular event at the venue, the number being an integer from 1 through N, where N is greater than 10;  (a set of tickets for a group) [0245]; [0247]

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Sussman, for the benefit of providing flexibility in allocating limited resources based on resource requests, as specifically stated in Sussman [0006]; [0007]. 
	Miller further teaches: 
	processing information associated with the number of tickets and list of preferences to identify a number of seats in a cluster for the number of tickets;  Cl. 13
	outputting information associated with the cluster of seats to the user; Cl. 13 and 	selecting tickets associated with the cluster of seats by the user. Cl.13
	Miller does not teach that said processing is conducted by using a social distancing engine provided in the ticketing system, such that the cluster is spatially located within the venue at least greater than a social distancing length from another cluster of seats.
	Bowman discloses recommendations issued by the Centers for Disease Control and Prevention against gathering of 50 people or more during various events like concerts, sporting events, recreating venues, etc., in order to promote “social distancing”. (pages 1-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited 
	Miller does not specifically teach:
 	using the ticket at a gate structure coupled to the venue to allow at least one of the users to enter the venue when the ticket unlocks the gate structure to allow the user to traverse through the gate structure;  
	wherein the gate structure comprises an access control gate, a turnstile, a vending machine interface, a gaming machine interface, a room door, a merchandise distribution interface, a parking gate, a locker, or a personal storage unit;  
	wherein unlocking the gate structure includes actuating a sensor to initiate release of a device, comprising a mechanical latch, a movable gate arm, a magnetic lock, or electrical lock, to unlock the gate structure, 
	which is disclosed in Hosnedl et al. (Hosnedl) [0018]; [0028] 	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Hosnedl, for the benefit of joining a plurality of sale channels into one terminal, as specifically stated in Hosnedl. [0002].

 	Claim 11.  The method of claim 9 wherein the outputting comprising displaying, using a display of the venue, the cluster of seats available for purchase using the 
number of tickets and list of preferences. Miller; Figs. 3, 32A, 36-37; [0235]; [0237]; [0244]; [0251]

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2002/0082879 A1) in view of Sussman et al. (US 2007/0055554 A1), further in view of Bowman, “CDC Recommends Against Gathering of 50 or More; States Close Bars and Restaurants (03/15/2020), further in view of Hosnedl et al. (US 2007/0255603 A1), and further in view of Castelli et al. (US 2008/0028317 A1).

	Claim 10.  Miller does not specifically teach assigning a time to enter the 
venue to the cluster of ticket, which is disclosed in Castelli (assigning a time slot for a user for an event based on certain constrains. [0013]
	Bowman suggests that the constraints are based on necessity of maintaining social distancing.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Miller to include the recited limitations, as disclosed in Castelli and suggested in Bowman, for the benefit of promoting social distancing and slowing the spread of the coronavirus pandemic, as specifically stated in Bowman. 








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        04/21/2021